Citation Nr: 1140247	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-27 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in pertinent part denied an increased rating for PTSD.

In August 2010, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's PTSD is manifested by deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood without total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but not greater, for PTSD are met throughout the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Evidence

In an April 2002 rating decision, the RO granted service connection for PTSD, with a 50 percent evaluation, effective August 16, 2001.

In January 2007, the Veteran filed a claim for an increased rating, contending that his disability had increased in severity.

Outpatient treatment records from the VA Medical Center in Oklahoma City (Oklahoma VAMC) dated from January 2007 to March 2007, show that the Veteran reported insomnia, for which he was prescribed Citalopram and Trazodone.  In January 2007, he presented with symptoms of irritability, excessive worries, sleep problems and loss of interest.  He reported at that time that his symptoms were affecting his daily functioning at home and at work.  He denied any substance abuse or any suicidal thoughts.  On mental status examination, he had normal speech, and an anxious mood with a restricted affect.  He again denied any suicidal or homicidal ideation.  He was also noted to have good insight and judgment and his memory was grossly intact on all three levels.  On another occasion in January 2007, he reported that he had trouble sleeping and disturbing dreams, and that he was very easily irritated at home and work, noting that he found himself "holding back" with his co-workers, and depressed.  However, he denied any actual violent behavior, as well as any suicidal or homicidal ideations.  He was assigned a GAF score of 50.

The Veteran was afforded a VA examination in April 2007, in response to his claim.  He complained of insomnia, anger issues, memory loss, nervousness, social isolation (sitting in a corner), lack of patience, anxiety, flashbacks, nightmares, and depression.  The examiner also noted that the Veteran was taking Citalopram and Trazodone for his condition, and that he required continuous treatment to control his symptoms.  With regard to work history, the Veteran reported that he had worked as an electrician for fifteen years and at the Tinker Air Force Base for nineteen years, and had a good relationship with his supervisor and co-workers in both occupations.  

On mental status examination, the Veteran was oriented, with appropriate hygiene and appearance.  His behavior was also appropriate, but affect and mood were abnormal, with findings of anxiety and depression.  Communication, speech and concentration were within normal limits.  The Veteran also reported feelings of suspiciousness and panic attacks more than once per week.  The Veteran denied delusions, hallucinations or obsessional rituals.  Thought processes were appropriate, judgment was not impaired, memory was within normal limits, and there was no suicidal or homicidal ideation present.  The examiner did note however, that abstract thinking was abnormal, in that the Veteran was unable to interpret the proverbs.  

The examiner diagnosed PTSD, and assigned a GAF score of 50.  The examiner noted that the Veteran had difficulty maintaining effective family role functioning because of his PTSD.  However, he also noted that the Veteran did not have difficulty performing activities of daily living, and that he was able to establish and maintain effective work/school and social relationships.  He also noted that the Veteran had no difficulty with recreation or leisurely pursuits, physical health or understanding commands, and that he appeared to pose no threat of persistent danger or injury to himself or others.  

During VA outpatient treatment in April 2007, the Veteran complained of continued irritability and depression, insomnia with Trazodone, low energy and hopelessness, but he denied any suicidal thoughts and reported that he had started counseling, which was going well.  On mental status examination, he had normal speech and thought processes were linear and goal-directed.  His mood and affect were restricted, but he denied any suicidal or homicidal ideation.

In July 2007, he complained of increased anxiety and paranoia, and anger outbursts, but he denied any physical aggression.  He also complained of depression and irritability, but denied any suicidal thoughts.

In a May 2008 statement, the Veteran reported that he was an emotional wreck, displaying emotions that ranged from tears to barely controllable anger.  He also reported problems with his spouse and at work, as well as depression, lack of motivation, intrusive memories of Vietnam, nervousness, anxiety attacks, memory loss, anger and bad mood.  He also complained of impaired family relations, noting that family functions were not enjoyable anymore because he socially isolated himself due to his depression.  In addition, the Veteran continued to report sleep impairment and nightmares.  He also reported that continuously bit his fingernails due to bad nerves.  
A July 2008 VA psychiatry note indicates that the Veteran continued to complain of anxiety and sleep disturbance with nightmares, which were a little better with medications.  He denied side-effects from his medications or suicidal thoughts.  On mental status examination, he had normal speech and memory.  His mood was anxious and his affect was normal.  His thought process was goal-directed and linear, and he had good insight and judgment.  He denied any suicidal or homicidal ideation.  He was assigned a GAF score of 50.

Progress notes from the Vet Center in Muskogee, Oklahoma dated from January 2007 to September 2008 show that the Veteran reported increased tearfulness, which his counselor related to delayed grief from his Vietnam experiences, sleep impairment, intrusive memories, anger (with thoughts of violence), problems at work, including anger issues, with co-workers and his supervisor, which almost led to physical violence, depression, anxiety, and marital problems.  

Outpatient treatment records from the Oklahoma VAMC dated from October 2008 to June 2010 show that the Veteran was having problems with intimacy and communication in his marriage, and was experiencing stress related to his job.  He and his wife were participating in marital counseling, with positive results, and once he retired, he initially experienced some anxiety, but subsequently reported that his stress level decreased.  The notes also show that the Veteran reported that his PTSD symptoms were more manageable with his medication, biofeedback and family therapy.  He received GAF scores of 55 and 58 during this time.

During his June 2010 Travel Board hearing, the Veteran reported that his PTSD caused him to have major problems at work, and that he took an early retirement to avoid being fired.  He also reported that he did not report his symptoms correctly during his previous examination in April 2007 because he feared losing his security clearance at work due to his mental illness.

The Veteran was afforded his most recent VA examination in October 2010, in accordance with the directives of the Board's August 2010 remand.  At that time, the Veteran reported that during his last few years of work, he had problems following through with assignments, and conflicts with his supervisor.  He also reported that when working, he had periods of irritability, anxiety and nervousness.  He also complained of fearfulness and anxiety or feeling "boxed in" in tight situations, such as traffic.  This problem also affected his employment because he would call in sick, rather than sit in a line of traffic at the entrance gate to the base.  The Veteran complained of sleep deprivation and nightmares, but also indicated that prescribed sleep medication had been helpful.  Furthermore, he reported that he was no longer violent during sleep and that as a result of marital therapy, his wife was not so afraid of him anymore.  

With regard to his family history, the Veteran reported that he had eight siblings and that he kept in touch with all of them and that his family was very close.  He also reported that he had been married for thirty years (since 1980) and that he had a history of marital problems, some of which were due to his use of drugs and alcohol.  He also noted that he and his wife had been having marital therapy for the past year, which was helpful.

On mental status examination, the Veteran's personal hygiene was appropriate and within normal limits.  Thought process was clear, he communicated well, and there was no evidence of any thought disorder.  He presented as moderately depressed with a labile affect.  He showed signs of anxiety and reported periods of fear and panic, which caused him to limit some activities, in that he avoided places and situations where he felt "boxed in."  He admitted to thoughts of suicide one to two times per week, and thoughts of hurting his previous supervisor, but indicated that he would not act on those thoughts.  He reported decreased appetite, except when depressed, and decreased sexual desire.  He denied any problems with memory or concentration, or hallucinations or delusions.  The examiner noted that his behavior in the session was appropriate.  

The examiner diagnosed PTSD, and assigned a GAF score of 60.  He also noted that the Veteran reported that his PTSD symptoms had not changed much since his last examination, and that perhaps, they were even less frequent with the treatment he was receiving at the VA, and in conjunction with his recent retirement from his job, which was stressful for him.  The examiner indicated that the GAF score was indicative of moderate symptoms, such as sleep problems, occasional nightmares, which continued to be troubling to him and interfered with some aspects of his life, inhibited some of his activities, and caused him to limit his social contacts due to anxiety and feelings that he could only trust a few people.  He also noted the Veteran's reports of frequent feelings of low self-esteem and thoughts that he was unable to get anything done.  However, the examiner also noted that the Veteran was able to make good use of marital and biofeedback treatment, that he participated with a friend in sailing competitions, which he claimed to enjoy, and that he had taken a leadership position in the Kennel Club and arranged dog shows.  He also noted that although the Veteran reported that he could never return to a structured job, he believed that he might be able to do electrical work on a part-time basis.  

Analysis

The evidence of record shows that the Veteran has deficiencies in work, family relations, mood and thinking.  These deficiencies are exhibited in symptoms which include impaired impulse control in the form of unprovoked irritability and severe anger, albeit with no violent episodes; near-continuous depression and consistent feelings of anxiety and panic; recent reports of suicidal ideation; and difficulty adapting to stressful circumstances, such as work.

In January 2007, the Veteran reported that his PTSD symptoms were affecting his daily functioning at home and at work; that he was very easily irritated at home and at work, and that he found himself "holding back" with his co-workers.  He also reported problems at work in May 2008.  During treatment at the Vet Center from January 2007 to September 2008, he reported problems at work, including anger issues, with co-workers and his supervisor, which almost led to physical violence.  During his June 2010 Travel Board hearing, he reported that his PTSD caused him to have major problems at work, and that he took an early retirement to avoid being fired.  During his October 2010 VA examination, he reported that during his last few years of working, he had problems following through with assignments, and conflicts with his supervisor.  He also reported that when working, he had periods of irritability, anxiety and nervousness, and that after his retirement he had thoughts of hurting his previous supervisor, but indicated that he would not act on those thoughts.  During his April 2007 VA examination, the Veteran reported that he had worked as an electrician for fifteen years and at Tinker Air Force Base in Oklahoma for nineteen years, and had a good relationship with his supervisor and co-workers in both occupations.  As such, the examiner noted that the Veteran was able to establish and maintain effective work/school and social relationships.  However, as discussed above, the Veteran reported during his June 2010 Travel Board hearing that he did not accurately report his PTSD symptoms due to his fear of losing his security clearance due to his mental illness.

The Veteran has been married for over thirty years, and he reported on VA examination in October 2010 that he stays in contact with his eight siblings, and that his family is very close.  However, VA outpatient treatment records show that the Veteran and his wife have received marital counseling and therapy for intimacy and communication problems within his marriage, throughout the pendency of the appeal.  In addition, in his May 2008 statement, the Veteran reported problems with his spouse and also complained of impaired family relations, noting that family functions were not enjoyable anymore because he socially isolated himself due to his depression.  On VA examination in April 2007, the examiner noted that the Veteran had difficulty maintaining effective family role functioning because of his PTSD.  Nevertheless, he still concluded that the Veteran was able to establish and maintain effective work/school and social relationships.  However, the Board notes that the examiner's conclusion was based on reports from the Veteran which the Veteran contends were not completely accurate.

In January 2007, the Veteran presented on mental status examination with an anxious mood and a restricted affect.  Affect and mood were abnormal again on VA examination in April 2007, and there were findings of anxiety and depression.  The Veteran also reported feelings of suspiciousness and panic attacks more than once per week, and abstract thinking was abnormal.  During VA outpatient treatment in April 2007, the Veteran complained of irritability, depression and hopelessness.  The examiner also noted that his mood and affect were restricted.  In July 2007, he complained of anxiety and paranoia, anger outbursts (with no physical aggression), depression and irritability.  In his May 2008 statement, the Veteran reported that he was an emotional wreck, displaying emotions that ranged from tears to barely controllable anger.  He also complained of depression, lack of motivation, intrusive memories, nervousness, anxiety attacks, and a bad mood.  During treatment at the Vet Center, he reported intrusive memories, anger (with thoughts of violence), depression and anxiety.  On VA examination in October 2010, he presented as moderately depressed with a labile affect.  He showed signs of anxiety and reported periods of fear and panic.  He also admitted to frequent thoughts of low-self esteem, as well as thoughts of suicide one to two times per week, and thoughts of hurting his previous supervisor, but indicated that he would not act on those thoughts.

The Board also finds that given his occupational difficulties, lack of motivation and difficulty following through with tasks, and anger and irritability issues, it is likely that the Veteran would also have difficulty attempting schooling.

The evidence of record shows that the Veteran appeared to have experienced some improvement in his PTSD symptoms due to his VA mental health treatment, including marital counseling and biofeedback, his medication regimen, and his recent retirement from a stressful job.  VA Outpatient treatment records dated in 2010 show that the Veteran received GAF scores above 50, and the October 2010 VA examiner assigned the Veteran a GAF score of 60, which he noted was indicative of moderate symptoms.  

However, the Board notes that for the vast majority of the appeal period, the Veteran has received GAF scores of 50, which were indicative of the more significant symptoms and serious impairment he was reporting and displaying.  Furthermore, even on examination in October 2010, he was still noted to be moderately depressed with a labile affect, and he showed signs of anxiety and reported periods of fear and panic, which caused him to limit some activities, in that he avoided certain places and situations.  In addition, he admitted to thoughts of suicide one to two times per week, and thoughts of hurting his previous supervisor.  The Veteran also reported that he would never be able to work again in a structured environment.

Although the Veteran has demonstrates some social functioning, the reported deficiencies in most of the areas needed for a 70 percent rating, the findings with regard to occupational functioning, the hearing testimony, and the GAF scores, place the evidence in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms approximate the criteria for a 70 percent rating throughout the appeal.  

The evidence does not show that the Veteran had total occupational and social impairment.  In this regard, the Veteran has been in a supportive relationship with the same woman for over thirty years; he also reported having a close relationship with his eight siblings, and as the October 2010 VA examiner indicated, he participated with a friend in sailing competitions, which he claimed to enjoy, and that he had taken a leadership position in the Kennel Club and arranged dog shows.  Accordingly, the evidence is against a rating in excess of 70 percent.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's PTSD is manifested by impairment in social and occupational functioning.  This impairment is contemplated by the schedular rating criteria, namely, social and occupational functioning.  Hence, referral for consideration of an extraschedular rating is not warranted.  

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).
The Veteran reported that he was gainfully employed until March 26, 2010, when he retired early to avoid being fired due to symptoms from his PTSD, including anger issues and irritability, which caused him to have conflicts with his supervisor and occasionally other co-workers.  See progress notes from the Vet Center in Muskogee, Oklahoma dated from January 2007 to September 2008 and June 2010 Travel Board hearing transcript.  Furthermore, during his most recent VA examination in October 2010, the Veteran reported that he could never return to a structured job.  However, the evidence of record also shows that the Veteran gainfully employed as an electrician for fifteen years and at Tinker Air Force Base in Oklahoma for nineteen years, and there is no evidence showing that the Veteran was in jeopardy of being fired due to PTSD symptoms.  In this regard, the Board notes that the Veteran has submitted copies of write-ups and proposed reprimands from his previous employer.  However, the infractions he was being punished for were related to not working his scheduled tour of duty and changing his hours without proper authorization.  They were not given as a result of the anger issues and confrontations with co-workers and his supervisor he reported.  The evidence does not show that the Veteran's service connected PTSD alone precludes gainful employment, (although there is evidence of employment difficulties for which the 70 percent rating is intended to compensate).  In fact, on examination in October 2010, the Veteran reported that he believed he might be able to do electrical work on a part-time basis.  While the GAF scores could be construed as indicating an inability to keep a job, examiners have found no more than moderate industrial impairment.  Accordingly, the Board finds that further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).
Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the March 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A June 2008 letter provided the information required by Vazquez-Flores.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

There was a timing deficiency in that the June 2008 letter was sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a statement of the case issued in September 2008 and supplemental statements of the case issued in January 2009 and July 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided proper VA examinations in April 2007 and October 2010, to evaluate his PTSD.

In an August 2011 statement, the Veteran made a motion for an additional Videoconference hearing before the Board.  VA regulations state that "a" hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700.  The Veteran was already provided a Travel Board hearing in June 2010  The motion for an additional hearing is therefore denied.  

The Board also finds that VA has complied with the August 2010 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, the Veteran was provided an adequate VA examination.  The claim was then readjudicated in a July 2011 supplemental statement of the case (SSOC).  There is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


ORDER

Entitlement to an increased rating of 70 percent, but not greater, for PTSD is granted throughout the appeal.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


